ACCEPTED
                                                                                                                        06-15-00004-CV
                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                   TEXARKANA, TEXAS
                                                                                                                   6/18/2015 4:22:33 PM
                                                                                                                       DEBBIE AUTREY
                                                                                                                                 CLERK

                                IN THE
                         COURT OF APPEALS
       SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA,FILED
                                                         TEXAS
                                                             IN
                        ______________________    6th COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                         6/18/2015 4:22:33 PM
                                           No. 06-15-0004-CV
                                                                                            DEBBIE AUTREY
                                        ______________________                                   Clerk
         BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
       CELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR., THE
            ESTATE OF WILMER FORREST TREMBLE, SR., Appellants

                                                         V.

          LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS
                 CORPORATION AND SUBSIDIARIES, Appellees


                                  On Appeal from the 4th District Court
                                         Rusk County, Texas
                                      Trial Court No. 2013-390


                          LUMINANT MINING COMPANY LLC'S
                           MOTION TO REINSTATE APPEALS

TO THE HONORABLE COURT OF APPEALS:

         Appellee Luminant Mining Company LLC ("Luminant") moves to reinstate the

above-referenced appeal, and two companion ones, pursuant to Texas Rule of Appellate

Procedure 8.3, and for such motion shows the Court as follows:

         Luminant was the Plaintiff in these partition suits in the trial court, now on appeal

before this Court ("the Partition Suits").1 Appellants Billie Murphy Tremble, Sharon

Tremble Donaldson, Selia Tremble Shawkey, and Wilmer Forrest Tremble, Jr. ("the

1
  In their notices of appeal, Appellants named Luminant and Energy Future Holdings Corporation and "Subsidiaries"
as Appellees. Neither Energy Future Holdings Corporation nor any subsidiaries were Plaintiffs in the district court,
and thus these entities are not proper Appellees. These party issues will be addressed in the Brief of Appellees, once
the Court resolves the abatement of these appeals.


                                                          1
Tremble Family") were Defendants. Luminant filed the Partition Suits on November 26,

2013.

        On April 29, 2014, Luminant and each of numerous other related debtor entities

filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code

in the United States Bankruptcy Court for the District of Delaware. See Affidavit of

[bankruptcy attorney] attached to and incorporated by reference in this motion as Exhibit

1. The bankruptcy filing by Luminant and other debtors effected an automatic stay of

certain litigation in which the debtors were parties. Id. As is explained further below,

however, the stay did not and does not apply to the Partition Suits, and Luminant

therefore did not file a notice of bankruptcy in the Partition Suits. Id.

        On December 12, 2014, the Tremble Family filed suit in the Rusk County District

Court against Luminant, Energy Future Holdings Corporation, and "Subsidiaries," in

Cause No. 2014-402 ("the Tremble Suit"). In the Tremble Suit, the Tremble Family

alleges fraud and other claims and seeks the recovery of damages. A true and correct

copy of the Tremble Family's petition is attached to this motion as Exhibit 2; see also

Affidavit of Marc O. Knisely attached to and incorporated by reference in this motion as

Exhibit 3.

        On January 8, 2015, Luminant and Energy Future Holdings Corporation filed a

Notice of Suggestion on Pendency of Bankruptcy ("Notice of Bankruptcy") in the

Tremble Suit. Ex. 3. On May 19, 2015, the Tremble Family filed a copy of the Notice of

Bankruptcy that Luminant had previously filed in the Tremble Suit with the Clerk of this

Court in these three appeals in the Partition Suits.


                                              2
       On May 28, 2015, this Court issued an Order suspending the three appeals and

abating the cases. The Order states that "[a]ny party may move to reinstate the appeal by

promptly filing a motion to reinstate including, as an attachment, either a certified copy

of an order showing that the automatic bankruptcy stay has been lifted or any other

authenticated document demonstrating that reinstatement is permitted by federal law

and/or the relevant bankruptcy court."

       The Tremble Suit is subject to the automatic bankruptcy stay because the members

of the Tremble Family are the plaintiffs in that suit against Luminant and Energy Future

Holdings Corporation, as defendants, the suit involves claims that are alleged to have

arisen in part before the filing of the bankruptcy petition, and the Tremble Family as

plaintiffs seek the recovery of damages from Luminant and Energy Future Holdings

Corporation. Ex. 1. In contrast, the Partition Suits were brought by Luminant as the

plaintiff, and no claims were or are asserted against Luminant in those suits. Id. [Discuss

any additional reasons why stay does not apply]. Accordingly, the bankruptcy stay does

not apply to the appeals pending before this Court, and, under applicable bankruptcy law,

the Court may properly reinstate the appeals. Id.

       For these reasons, Appellee Luminant Mining Company LLC requests that the

Court reinstate these appeals.




                                         Respectfully submitted,




                                               3
Jackson, Sjoberg, McCarthy & Townsend, LLP

David E. Jackson
State Bar No. 10458500
djackson@jacksonsjoberg.com


Marc O. Knisely
State Bar No. 11614500
mknisely@jacksonsjoberg.com

711 W. 7th Street
Austin, Texas 78701
(512) 472-7600
(512) 225-5565 FAX


By:     /s/ David E. Jackson
      David E. Jackson
      State Bar No. 10458500

ATTORNEYS FOR APPELLEES
LUMINANT MINING COMPANY LLC




       4
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and complete copy of the above and foregoing Motion
to Reinstate was sent via the following method, to the following parties on this the 18th
day of June, 2015.


      Billie J. Murphy Tremble
      2806 Evans Street
      Marshall, TX 75670
      Via regular mail and
      Certified Mail, RRR
      70141200000120432610

      Sharon Tremble Donaldson
      2010 Wineberry Dr .
      Katy, TX 77450
      Via regular mail and
      Certified Mail, RRR
      70141200000120432627

      Selia Tremble Shawkey
      712 South 37th Street
      San Diego, CA 92113
      Via regular mail and
      Certified Mail, RRR
      70141200000120432634

      Wilmer Forrest Tremble, Jr.
      3614 Sheldon
      Pearland, TX 77584
      Via regular mail and
      Certified Mail, RRR
      70141200000120432641




                                         /s/ David E. Jackson
                                           David E. Jackson




                                           5